*583The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to be resentenced under the Drug Law Reform Act of 2005 (L 2005, ch 643). In light of the defendant’s extensive criminal history, including violent crimes and crimes committed while the defendant was on parole, substantial justice dictated that the motion be denied (see People v Winfield, 59 AD3d 747 [2009]; People v Curry, 52 AD3d 732 [2008]). Skelos, J.P., Balkin, Leventhal and Lott, JJ., concur.